Dissenting.
Poché, J.
Referring to my dissenting opinion in the case of the State ex rel. Waterworks Company vs. Levy, 36 Ann. 941, and believing for the reasons therein given that there was no injunction on the ■fifth of October, 1884, restraining the Waterworks Company from cut-ting off Levy’s water supply, I hold that they cannot be mulcted in damages for disposing of their own property according to their own .judgment and in the light of their best interests.
I therefore dissent from the opinion and decree of the majority in ■.this case.
Bermudez, C. J. I concur in this opinion.